Citation Nr: 0331463	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  94-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for benign 
essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1988 to November 
1992, with evidence of additional service from June 1984 to 
March 1988.

This matter originally arose before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 1997 the Board denied entitlement to service 
connection for shin splints, bilateral pes planus, and 
chronic anemia, granted an increased (compensable) evaluation 
of 10 percent for chondromalacia of the right knee, and 
remanded the issue of entitlement to an increased 
(compensable) evaluation for benign essential tremors to the 
RO for further development.

In October 1998 the RO affirmed the previous denial of 
entitlement to an increased (compensable) evaluation for 
benign essential tremors.

In January 1999 the Board denied entitlement to an increased 
(compensable) evaluation for benign essential tremors to the 
RO.

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, which, among other things, 
heightened VA's duty to assist the veteran. VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the CAVC 
concluded that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, but that the CAVC 
cannot determine in the first instance the specific 
applicability of the VCAA to a particular case. 14 Vet App. 
at 290.

In September 2001, the Secretary filed a motion for remand 
and to stay proceedings.  In its motion, the party requested 
that the CAVC vacate and remand the previous denial for 
further proceedings to consider the provisions VCAA as 
interpreted by the CAVC's decision in Holliday.

On November 20, 2001 the CAVC vacated and remanded the above-
listed issue for readjudication.  Pursuant to the CAVC's 
remand, this case was returned to the Board for further 
appellate review.  The Board denied entitlement to a 
compensable evaluation for the essential tremors in a July 
2002 decision, which included consideration of the VCAA.    

Subsequent to this decision, a joint motion for remand was 
filed by the appellee and appellant.  The motion alleged that 
the Board failed to consider all potential criteria or body 
parts affected by the veteran's tremor condition.  The CAVC 
granted the joint motion and remanded the previous denial for 
further proceedings.  

During the pendency of this appeal, this case was transferred 
to the RO located in Jackson, Mississippi.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to her claim and to ensure 
full compliance with due process requirements requires yet 
another remand in this matter.  

The Board notes that the most recent VA examination 
addressing the severity of the veteran's tremor disability 
was in September 1998, more than five years ago.  Since that 
time, the veteran has undergone treatment for her essential 
tremor disability, with treatment records showing 
neurological treatment in July 2003.  

The CAVC has held that the fulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, the July 2003 neurological records reflect that the 
examining physician recommended electrophysiological 
assessment and possibly other diagnostic testing such as 
cervical and lumbar spine neuroimaging be performed to assess 
the severity of the veteran's current service connected 
neurological disability.  Additional testing is noted to have 
been conducted in August 2003.  

Thus a more current VA examination to include consideration 
of the findings from July and August 2003 is needed to 
ascertain the current level of this disability.  

Moreover, the Board notes that this matter was remanded by 
the CAVC in part to allow for VCAA compliance.  Although the 
Board did consider this matter under the VCAA in its July 
2002 decision, since then additional CAVC decisions have 
provided further guidance regarding VCAA notification.  To 
date, the VBA AMC has not sent a notification letter 
specifically advising the appellant about the VCAA regarding 
the increased rating issues on appeal pursuant to Quartuccio.  
As noted above, VA is required to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  Quartuccio, 
supra.    

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should arrange for the 
veteran to be scheduled for a VA 
neurological examination by a specialist 
in neurology including on a fee basis if 
necessary for the purpose of determining 
the current nature and extent of severity 
of her benign essential tremors.

The claims file, copies of the criteria 
for rating neurological disorders 
including those affecting the head, neck 
and upper and lower extremities, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted. 

The examiner should describe all 
neurological symptoms found and describe 
in detail the nature of the symptoms and 
the specific portions of the body 
affected by the neurological disorder 
classified as benign essential tremors.  
If upper extremities, lower extremities 
or the nerves of the head and neck are 
affected, the examiner should discuss 
whether each affected part more closely 
resembles a mild, moderate or severe 
incomplete paralysis, neuritis or 
neuralgia.  If the tremors are shown to 
be systemic, this too should be noted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial compensable rating for benign 
essential tremors.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the October 1998 
supplemental statement of the case 
(SSOC).  The VBA AMC should document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the VBA 
AMC, however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of her claim 
for an increased evaluation, and may in fact result in its 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


